People v Shapiro (2018 NY Slip Op 03454)





People v Shapiro


2018 NY Slip Op 03454


Decided on May 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2018

Friedman, J.P., Tom, Kapnick, Kahn, Kern, JJ.


6531 4992/15

[*1]The People of the State of New York, Respondent,
vNicole Shapiro, Defendant-Appellant.


Hantman & Associates, New York (Robert J. Hantman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Larry R.C. Stephen, J.), rendered August 3, 2016, revoking defendant's prior sentence of a conditional discharge, and resentencing her to a term of 6 months, unanimously reversed, on the law and the facts, and the matter remitted to Supreme Court for a new resentencing hearing.
The attorney who appeared on defendant's behalf at her resentencing told the court that he was unprepared to represent her in this matter and requested an adjournment to allow the attorney who had represented her in prior proceedings to appear. On this record, counsel's request should have been granted. Accordingly, we reverse and remit for a new resentencing hearing.
In view of the foregoing, we do not reach defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2018
CLERK